                          Case 2:20-cv-00765-RFB-VCF Document 8 Filed 05/27/20 Page 1 of 2




                     1    Deverie J. Christensen
                          Nevada State Bar No. 6596
                     2    Lynne K. McChrystal
                          Nevada State Bar No. 14739
                     3    JACKSON LEWIS P.C.
                          300 S. Fourth Street, Suite 900
                     4    Las Vegas, Nevada 89101
                          Tel: (702) 921-2460
                     5    Fax: (702) 921-2461
                          Email: deverie.christensen@jacksonlewis.com
                     6    Email: lynne.mcchrystal@jacksonlewis.com

                     7    Attorneys for Defendant
                          TIJUANA, LLC
                     8
                     9                                 UNITED STATES DISTRICT COURT

                     10                                       DISTRICT OF NEVADA

                     11   RUDI JIMENEZ,
                                                                               Case No.: 2:20-cv-00765-RFB-VCF
                     12                  Plaintiff,
                                                                               STIPULATION TO EXTEND DEADLINE
                     13          vs.                                           FOR DEFENDANT TO RESPOND TO
                                                                               PLAINTIFF’S COMPLAINT
                     14   TIJUANA, LLC, d/b/a ADVANCE MEDICAL
                          STAFFING, d/b/a RAPID TEMPS, INC., a
                     15   domestic limited liability company; DOES I-X;
                          and ROE BUSINESS ENTITIES I-X,
                     16   inclusive,
                     17                  Defendants.
                     18
                     19          IT IS HEREBY STIPULATED by and between Plaintiff RUDI JIMENEZ (“Plaintiff”),
                     20   through her counsel, MAIER GUTIERREZ & ASSOCIATES, and Defendant, TIJUANA, LLC
                     21   d/b/a ADVANCE MEDICAL STAFFING, d/b/a RAPID TEMPS, INC. (“Defendant”), by and
                     22   through its counsel, Jackson Lewis P.C., that Defendant shall have an extension up to and
                     23   including June 10, 2020, in which to file its response to Plaintiff’s Complaint. This Stipulation is
                     24   submitted and based upon the following:
                     25          1.      Plaintiff filed her Complaint on April 28, 2020. ECF No. 1. Defendant was served
                     26   with the Summons and Complaint on April 29, 2020. ECF No. 6.
                     27          2.      Defendant’s response to the Complaint is currently due on May 20, 2020.
                     28
Jackson Lewis P.C.
                                                                           1
    Las Vegas
                          Case 2:20-cv-00765-RFB-VCF Document 8 Filed 05/27/20 Page 2 of 2




                     1             3.       Counsel for Defendant was recently retained in this matter. Due to the press of

                     2    other matters, including adjustments made necessary by the COVID-19 pandemic, and in order to

                     3    fully respond to the pleading, Defendant requires additional time to respond to the Complaint.

                     4    Defendant accordingly requests an extension, up to and including June 10, 2020, to file its

                     5    responsive pleading.

                     6             4.       This is the first request for an extension of time for Defendant to file a response to

                     7    Plaintiff’s Complaint.

                     8             5.       This request is made in good faith and not for the purpose of delay.

                     9             6.       Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

                     10   as waiving any claim and/or defense held by any party.

                     11            Dated this 20th day of May, 2020

                     12   MAIER GUTIERREZ & ASSOCIATES                            JACKSON LEWIS P.C.

                     13
                                 /s/ Danielle J. Barraza                                  /s/ Lynne K. McChrystal
                     14   Joseph A. Gutierrez                                     Deverie J. Christensen
                          Joseph Nathan Mott                                      Lynne K. McChrystal
                     15   Danielle J. Barraza                                     JACKSON LEWIS P.C.
                          8816 Spanish Ridge Avenue                               300 S. Fourth Street, Suite 900
                     16                                                           Las Vegas, Nevada 89101
                          Las Vegas, NV 89148
                                                                                  Tel: (702) 921-2460
                     17   Telephone: (702) 629-7900                               Fax: (702) 921-2461
                          Fax: (702) 629-7925                                     Email: deverie.christensen@jacksonlewis.com
                     18   Email: jag@mgalaw.com                                   Email: lynne.mcchrystal@jacksonlewis.com
                          Email: jnm@mgalaw.com
                     19   Email: djb@mgalaw.com                                   Attorneys for Defendant
                     20
                          Attorneys for Plaintiff Rudi Jimenez
                     21
                     22
                                                                   ORDER
                     23
                                                                   IT IS SO ORDERED.
                     24
                     25
                                                                   U.S. Magistrate Judge
                     26                                                        5-27-2020
                                                                   Dated:
                     27
                     28   4835-1759-4300, v. 2

Jackson Lewis P.C.
                                                                              2
    Las Vegas
